DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Preliminary amendment
2.   Preliminary amendment filed on 12/05/2019 has been acknowledged and considered.     
      In the Preliminary amendment, the applicants have been amended the specification and claims 1-20.
      Claims 1-20 are currently pending in the application.
                                         Cross-Reference to Related Applications
3.   This application is a 371 of PCT/CN2018/079607 03/20/2018 
                                                            Oath/Declaration
4.   The oath/declaration filed on 12/05/2019 is acceptable.
                                                                 Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/05/2019 and 03/25/2020.
                                                                 Drawings
7.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “an electrode modification 
                                          Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.    Claims 11-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       In claim 11, lines 3-4 and 7-8, a term of “anode substrate and a cathode substrate” are not clearly define the subject matter? For a purpose of examination, the examiner assumes that “anode substrate means an anode on a substrate” and “a cathode substrate means a cathode on a substrate”.
       Claims 12-20 are directly or indirectly depend on the independent claim 11.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.    Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura (U.S. Publication No. 2014/0008634 A1) in view of KIM et al., hereafter “KIM” (U.S. Publication No. 2016/02333447 A1).
      Regarding claim 11, Matsuura discloses a method for preparing a Quantum Dot Light Emitting Diode (QDLED), comprising the steps of: 
            providing an anode (12, para [0076]) on a  substrate (25, Fig. 4 and para 0065]) and depositing a graphene layer (13, para [0072]) on the anode (12); and depositing a hole injection layer (50-nm thick, para [0086]) on the p-type graphene layer (13), depositing a light-emitting layer (a host material doped with tris(2-phenylpyridine) iridium complex (Ir(ppy)3)) on the hole injection layer, and preparing a cathode (16, para [0077]) on the light-emitting layer (e.g. Figs. 1 and 6).
              or 
               providing a cathode on a substrate, depositing a quantum dot light-emitting layer on the cathode, and depositing a hole injection layer on the quantum dot light-emitting layer; and depositing a p-type graphene layer on the hole injection layer, and preparing an anode on the p-type graphene layer so as to obtain a QDLED.
 the graphene layer is the P-type graphene layer and the light-emitting layer including a quantum dot-containing layer.
       KIM, however, discloses the graphene layer is the P-type graphene layer (GP) (Fig. 5 and para [0159]) and the light-emitting layer (LE 13) including a quantum dot-containing layer (Figs. 9-10 and para [0188]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsuura to provide the graphene layer is the P-type graphene layer and the light-emitting layer including a quantum dot-containing layer as taught by KIM for a purpose of improving the process for preparing a quantum dot light-emitting diode (QDLED).
       Therefore, the above process will obviously obtain a QDLED as claimed.
        Regarding claim 12, Matsuura and KIM (Citations to Matsuura unless otherwise noted) discloses wherein the methods for depositing the p-type graphene layer on the anode substrate are chemical methods or physical methods (para [0043]).
        Regarding claim 13, Matsuura and KIM (Citations to Matsuura unless otherwise noted) discloses wherein the chemical methods include one of chemical vapor deposition, successive ionic layer adsorption and reaction, anodization, electrolytic deposition, and co-precipitation; the physical methods include physical coating methods and solution processing methods, wherein the solution processing methods include spin coating, printing, blade coating, dip-coating, immersion, spraying, roll coating, casting, slit coating, and strip coating; and the physical coating methods include one or more of thermal evaporation coating, electron beam evaporation coating, magnetron sputtering, .
10.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura and KIM in view of Steckel et al., hereafter “Steckel” (U.S. Publication No. 2017/0221969 A1).
      Regarding claim 14, Matsuura and KIM discloses the features of the claimed invention as discussed above, but does not disclose further comprising depositing an interface modification layer.
       Steckel, however, discloses further depositing an interface modification layer (Figs. 9-10 and para [0040] and [0048]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsuura and KIM to provide further comprising depositing an interface modification layer as taught by Steckel for a purpose of improving the process for preparing a quantum dot light-emitting diode (QDLED).
11.    Claims 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura and KIM in view of Schwab et al., hereafter “Schwab” (U.S. Publication No. 2015/0030968 A1).
      Regarding claims 16, Matsuura and KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein the p-type doped graphene is at least one selected from a doped graphene via adsorption and a doped graphene via lattice.

       It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the doped graphene layer via lattice or absorption teaching of Schwab with Matsuura and KIM because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to increase the apparent capacitance. MPEP 2144.06.
        Regarding claim 20, Matsuura, KIM and Schwab (citations to Matsuura unless otherwise noted) discloses wherein the doped graphene via lattice is at least one selected from a halogen-atom-doped graphene, a boron-atom-doped graphene, and an oxygen-atom-doped graphite (para [0015] in Schwab).
12.    Claims 1, 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura (U.S. Publication No. 2014/0008634 A1) in view of Schwab et al., hereafter “Schwab” (U.S. Publication No. 2015/0030968 A1).
         Regarding claim 1, Matsuura discloses a Quantum Dot Light Emitting Diode (QDLED), comprising an anode (12), a graphene layer (13), a hole injection layer (para [0086]), a light-emitting layer, and a cathode (16), wherein the anode (12) and the cathode (16) are oppositely disposed, the light-emitting layer is disposed between the anode (12) and the cathode (16), the graphene layer (13) is disposed between the anode (12) and the light- emitting layer, and the hole injection layer is disposed between the graphene layer and the light-emitting layer (e.g. Figs. 1 and 6), 
        Matsuura discloses the features of the claimed invention as discussed above, but does not disclose wherein the graphene layer is made from p-type doped graphene, 
         Schwab, however, discloses the p-type doped graphene is at least one selected from a doped graphene via adsorption and a doped graphene via lattice ([0015]).
         It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the doped graphene layer via lattice or absorption teaching of Schwab with Matsuura because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to increase the apparent capacitance. MPEP 2144.06.   
          Regarding claim 5, Matsuura and Schwab (citations to Matsuura unless otherwise noted) discloses wherein the doped graphene via lattice is at least one selected from a halogen-atom-doped graphene, a boron-atom-doped graphene, and an oxygen-atom-doped graphite (para [0015] in Schwab).
           Regarding claim 7, Matsuura and Schwab (citations to Matsuura unless otherwise noted) disclose wherein in the p-type doped graphene, the doping percentage content (boron) of the dopant less than 10% (para [0015] in Schwab) while the applicant claimed 0.001-2%.
           The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the doping percentage content of the dopant of the P-type doped graphene within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura and Schwab in view of LAI et al., hereafter “LAI” (U.S. Publication No. 2018/0097066 A1).
        Regarding claim 8, Matsuura and Schwab discloses the features of the claimed invention as discussed above, but does not disclose wherein the p-type graphene layer has a thickness of 1-80 nm.
        LAI, however, discloses wherein the p-type graphene layer (102) has a thickness of 0.3 to 0.4 nm (Fig. 1 and para [0028]).
         The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the thickness of the P-type doped graphene within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
14.    Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura, and Schwab in view of Hammond (U.S. Publication No. 2008/0216894 A1).
         Regarding claim 10, Matsuura and Schwab discloses the features of the claimed invention as discussed above, but does not disclose wherein the QDLED is a partial encapsulation device, a fully encapsulation device, or a non- encapsulation device.
         Hammond, however, discloses wherein the QDLED is a partial encapsulation device, a fully encapsulation device, or a non- encapsulation device Figs. 14-5 and para [0084]).
 KIM and Tour to provide the QDLED is a partial encapsulation device, a fully encapsulation device, or a non- encapsulation device as taught by KIM for a purpose of protecting the quantum dot light-emitting diode (QDLED).
                                                      Allowable Subject Matter
15.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-4, 6, 9, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         None of the prior art of records disclose wherein the doped graphene via adsorption is at least one selected from a nitrogen-doped graphene, a nitrogen-dioxide-doped graphene, a water-molecule-doped graphene, a fluoropolymer-doped graphene, and a metal-doped graphene as cited in claim 2 and wherein the p-type doped graphene is a compound p-type doped graphene formed by at least one of a nitrogen-doped graphene, a nitrogen-dioxide-doped graphene, a water-molecule- doped graphene, a fluoropolymer-doped graphene, and a metal-doped grapheme, together with at least one of a halogen-atom-doped graphene, a boron-atom-doped graphene, and an oxygen- atom-doped graphene as cited in claim 6 and further comprising an interface modification layer, wherein the interface modification layer is at least one of a hole transport layer, an electron blocking layer, an electron transport layer, a hole blocking layer, and an electrode modification layer and an isolation protection layer as 
        Claims 3-4 and 18-19 are directly depend on claims 2 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
16.     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SHIN (U.S. Publication No. 2013/0193416 A1).
                                                               Conclusion
17.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892